FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                     April 27, 2018
                                 TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                    No. 18-1036
                                            (D.C. Nos. 1:16-CV-02829-RBJ and
                                                  1:12-CR-00178-RBJ-1)
                                                         (D. Colo.)
 PETER VINCENT CAPRA,

          Defendant-Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before PHILLIPS, MCKAY, and BALDOCK, Circuit Judges.


      A jury found Defendant Peter Vincent Capra, a federal prisoner appearing pro

se, guilty of twenty-six counts of wire fraud, mail fraud, and money laundering, all

arising from a scheme to defraud mortgage lenders. The district court sentenced

Defendant to 144 months in prison, three years of supervised release, and

$11,009,914 in restitution. We affirmed Defendant’s conviction and sentence on

appeal. United States v. Capra, 652 F. App’x 632 (10th Cir. 2016) (unpublished).

Defendant next filed a motion for post-conviction relief pursuant to 28 U.S.C.


      *
        This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
§ 2255, arguing his counsel was ineffective, the evidence was insufficient, and the

government failed to prove elements of mail and wire fraud. He also challenged his

sentence as excessive. In a written order, the district court summarily rejected

Defendant’s arguments without conducting an evidentiary hearing and denied his

§ 2255 motion because “the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.” Doc. 234 at 33. The district court

denied Defendant a Certificate of Appealability (COA). Now before this Court are

Defendant’s application for a COA and motion to proceed In Forma Pauperis.

      Defendant may not appeal the denial of relief under § 2255 without a COA.

28 U.S.C. § 2253(c)(1)(B). We may issue a COA “only if the applicant has made a

substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). Where

a district court has rejected a § 2255 motions’s constitutional claims on their merits,

the movant qualifies for a COA only if he can “demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Construing Defendant’s pro

se filings liberally, our careful record review reveals Defendant cannot satisfy the

standard for issuance of a COA. As grounds for issuance of a COA, Defendant raises

the same general claims for ineffective assistance of counsel and sufficiency of the

evidence as he did in the district court plus one new claim: the district court failed

to grant him an evidentiary hearing.

      As to Defendant’s claim for ineffective assistance of counsel, we have

                                          2
carefully reviewed his “Combined Opening Brief and Application for a Certificate

of Appealability,” the record on appeal, and the district court’s written order denying

his motion. Based on our review, we conclude the district court accurately analyzed

Defendant’s ineffective assistance of counsel claim and properly dismissed the

motion. Where the district court accurately analyzes an issue and articulates a

cogent rationale, we see no useful purpose in writing at length.

      Defendant also claims the district court erred when it did not resolve seventeen

alleged instances of conflicting evidence, which Defendant claims a reasonable jurist

could debate. This claim is essentially a renewed challenge to the sufficiency of the

evidence claim Defendant raised below and on direct appeal. As in Defendant’s

claim for ineffective assistance of counsel, the district court cogently explained why

Defendant is not entitled to habeas relief, and we will not reinvent the wheel here to

explain why Defendant is not entitled to a COA. Suffice to say the district court’s

analysis and resolution of Defendant’s constitutional claim ably illustrates why he

cannot meet the standard for issuance of a COA.

      Additionally, Defendant argues the district court erred when it failed to

address claims asserted in his motion. The substance of this claim is, again, a

renewed challenge to Defendant’s unmeritorious claim for ineffective assistance of

counsel and challenge to the sufficiency of the evidence. 1        The district court


      1
          Defendant claims the district court failed to address the following claims:
                                                                        (continued...)

                                           3
adequately analyzed Defendant’s claims and explained why Defendant does not

qualify for a COA. Doc. 234 at 27, 29 (acknowledging Defendant’s claim regarding

counsel’s failure to subpoena witnesses and finding it unavailing). As a result, no

reasonable jurist would find the district court’s assessment of those claims debatable

or wrong.

      Finally, Defendant’s new claim that the district court erred in denying him an

evidentiary hearing is frivolous. Defendant is not entitled to an evidentiary hearing

on meritless claims. See § 28 U.S.C. 2255(b). Accordingly, Defendant’s request for

a COA is DENIED, his appeal is DISMISSED, and his Motion to Proceed In Forma

Pauperis is DENIED.

                                       Entered for the Court,



                                       Bobby R. Baldock
                                       United States Circuit Judge


      1
       (...continued)
(1) counsel did not subpoena witnesses; (2) counsel changed his defense strategy late
in the trial; (3) Defendant’s “advice of Counsel” defense; (4) sufficiency of the
evidence to convict Defendant for mail and wire fraud; and (5) the adequacy of
Defendant’s “Good Faith” defense. The district court acknowledged Defendant’s
claim regarding counsel’s failure to subpoena witnesses and agreed with the
Government that Defendant failed to produce evidence to satisfy the Strickland
standard. Doc. 234 at 27–29. Similarly, the district court eviscerated his defense
strategy and sufficiency of the evidence claims by stating, “Mr. Capra has not
explained what was wrong with the defense strategy. What he did was illegal, and
there was abundant evidence from many witnesses to establish his role as the
mastermind of the false information and fraudulent cash-back scheme.” Doc. 234
at 31.

                                          4